DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 18 June 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solis et al., US 2013/0085241 (“Solis”)(newly cited). Cao et al., US 2018/0134864 (“Cao”)(newly cited) is relied upon as an evidentiary reference for claim 11.
Regarding claim 11, Solis discloses a crosslinkable ethylene copolymer resin composition comprising as monomers, ethylene, a polar comonomer, and a C3-C12 modifier [abstract, 0001, 0006, 0012, claim 1].  The polar comonomer may be, inter alia, N,N-dimethylaminoethyl methacrylate [0022]. Solis teaches crosslinking the ethylene copolymer resin with 4 weight parts of Trigonox 29-40B peroxide masterbatch per 100 weight parts of ethylene copolymer resin [0049].  Cao serves as evidence that Trigonox 29-40B comprises 40% of the organic peroxide, 1,1-di(tert-butylperoxy)-3,3,5-trimethylcyclohexanone  [0076].  In light of this evidence, the Examiner reasonably concludes that Solis teaches a composition comprising about 1.6wt% of an organic peroxide.
The crosslinkable ethylene copolymer resin of the composition reads on the claimed ethylene-based amine-functionalized interpolymer.  The N,N-dimethylaminoethyl methacrylate comonomer in the ethylene copolymer resin reads on the claimed amine-containing monomer. The 1,1-di(tert-butylperoxy)-3,3,5-trimethylcyclohexanone in the Trigonox 29-40B reads on the claimed organic peroxide. The amount of organic peroxide taught by Solis reads on the claimed range.  Since Solis does not teach or suggest that additional components are required to be present in the disclosed composition, Solis reasonably teaches a composition comprising 100 weight parts of the ethylene copolymer resin and 4 weight parts of Trigonox 29-40B.  As such, Solis reasonably teaches a composition consisting of about 96.2 wt% of the ethylene copolymer resin which reads on the claimed range of amounts.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Solis as applied to claim 11 above.  Cao is relied upon as an evidentiary reference for claims 12 and 13.
Regarding claim 12, Solis teaches that the ethylene copolymer resin may have a density of 0.9 to 1.0 g/cm3 [0013] which encompasses, and therefore renders obvious, low density polyethylenes. As such, the ethylene copolymer resin comprising N,N-dimethylaminoethyl methacrylate reads on the claimed ethylene/2-(dimethylamino)ethyl methacrylate copolymer.
Regarding claim 13, Solis teaches that the ethylene copolymer resin may comprise from about 1 wt% to about 5wt% of the polar copolymer which may be N,N-dimethylaminoethyl methacrylate [0022].  Taking into consideration the molar mass of N,N-dimethylaminoethyl methacrylate, the Examiner calculates that the ethylene copolymer resin may comprise from about 63.7 to about 318.4 micromoles of amine per gram of the composition, a range which overlaps, and therefore renders obvious, the claimed range (see MPEP 2144.05).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al., US 3,798,289 (“McGrath”)(newly cited).
Regarding claim 11, McGrath discloses a crosslinkable polymer composition comprising from about 1 to about 99 wt% of a vinyl halide polymer and from about 1 to 
The copolymer of an olefin and a nitrogen-containing monomer in the composition taught McGrath reads on the claimed ethylene-based amine-functionalized interpolymer.  The dicumyl peroxide reads on the claimed organic peroxide. The amount of dicumyl peroxide taught by McGrath reads on the claimed amount of organic peroxide.  The range of amount of copolymer of an olefin and a nitrogen-containing encompasses, and therefore renders obvious, the claimed range of amounts of ethylene-based amine-functionalized interpolymer (see MPEP 2144.05).
Regarding claim 12, the copolymer of ethylene and N,N’-dimethylaminoethyl methacrylate taught by McGrath reads on the claimed ethylene/aminoacrylate copolymer.
Regarding claim 13, McGrath teaches that the nitrogen-containing monomer in the copolymer of an olefin and a nitrogen-containing monomer may be present in amounts of from 3 to 50 wt% (col. 4 lines 28-30).  Taking into the consideration the molar mass of both ethylene and N,N’-dimethylaminoethyl methacrylate, the Examiner calculates that the nitrogen-containing monomer content taught by McGrath corresponds to amine content of from about 191 to 3,184 micromoles per gram which overlaps, and therefore renders obvious, the claimed content range.

Response to Arguments
Applicant’s arguments filed 8 September 2021 with respect to claims 11-13 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/           Primary Examiner, Art Unit 1782